Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Mu’Min Owens-Bey appeals the district court’s orders granting summary judgment in favor of Defendants and denying reconsideration in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Owens-Bey v. Rhodes, No. 1:06-cv-02871-AMD (D. Md. Sept. 11, 2008; Sept. 26, 2008). We deny the motion to expedite and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.